UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6693



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WENDELL EDWARD BETANCOURT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-01-25-WCB; CA-04-77)


Submitted:   September 29, 2005            Decided:   October 7, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wendell Edward Betancourt, Appellant Pro Se.   Thomas Oliver
Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Wendell E. Betancourt appeals for the second time the

district court's December 13, 2004, order denying his motion for

recusal.   We deny a certificate of appealability and dismiss the

appeal as duplicative because this court previously disposed of his

first appeal from the same order. See United States v. Betancourt,

128 Fed. Appx. 335, 2005 WL 1060580 (4th Cir. May 6, 2005)

(unpublished).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -